i          i      i                                                                                 i        i        i




                                     MEMORANDUM OPINION

                                               No. 04-10-00051-CV

                                                  IN RE CLICK

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 27, 2010

PETITION FOR WRIT OF MANDAMUS AND MOTION FOR EMERGENCY RELIEF DENIED

           On January 20, 2010, relator filed a petition for writ of mandamus and a motion for

emergency relief. The court has considered relator’s petition for writ of mandamus and the

emergency motion and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus and the motion for emergency relief are DENIED. See TEX . R.

APP . P. 52.8(a).

                                                                          PER CURIAM




           1
          … This proceeding arises out of Cause No. 2008-CI-11744, styled In the Interest of S.S.C., in the 57th Judicial
District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding. However, the order complained of was
signed by the Honorable David Peeples, Presiding Judge, Fourth Administrative Judicial Region.